DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on April 28, 2022.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1, 14, 45, 49, 61, 65, and 77-78 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “transmitting, to a base station (BS), the determined first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-13 are also allowed by virtue of their dependency on claim 1.
Regarding claim 14, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “receiving, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 15-26 are also allowed by virtue of their dependency on claim 1.
Regarding claim 45, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “means for transmitting, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 46-48 are also allowed by virtue of their dependency on claim 45.
Regarding claim 49, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “means for receiving, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 50-52 are also allowed by virtue of their dependency on claim 49.
Regarding claim 61, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “transmit, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 62-64 are also allowed by virtue of their dependency on claim 61.
Regarding claim 65, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “receive, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 66-68 are also allowed by virtue of their dependency on claim 65.
Regarding claim 77, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “at least one instruction to cause the UE to transmit, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 78, the best prior art found during the examination of the present, Frenne et al. (U.S. Patent Application Publication # 2020/0059951 A1) teach “a wireless device comprises a receiving module for receiving a downlink signal that indicates a QCL assumption.”(Paragraph [0037]) Also, Frenne et al. teach “a network node is configured to transmit a downlink signal that indicates a QCL assumption. Also, the downlink signal schedules or triggers a transmission of an uplink signal.”(Paragraph [0057]), in view of Matsumura et al. (U.S. Patent Application Publication # 2021/0307076 A1) teach “the user terminal may, for example, control receiving processes for the PDSCH, such as decoding and demodulation, assuming that DMRS port(s) or a DMRS port group of the PDSCH in a serving cell is quasi-co-located (QCL) with a downlink reference signal (DL-RS) corresponding to the TCI state notified via DCI.”(Paragraph [0076]), and the R1-1716842 document (“WF on QCL Indication for DL Physical Channels” 18th-21st, September 2017) teach “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH” (page 9), fail to disclose: “at least one instruction to cause the BS to receive, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Manolakos et al. (U.S. Patent Application Publication # 2019/0260532 A1) teach “UE 115-a may be configured with up to M TCI-states via higher layer signaling, and may decode PDSCH according to detected PDCCH with DCI (e.g., based on a QCL relationship indicated by a TCI-state in the DCI). Each configured TCI-state may include one reference signal set (e.g., TCI-RS-SetConfig). Each TCI-RS-SetConfig may include parameters for configuring QCL relationships between the reference signals in the reference signal set and the DM-RS port group of the PDSCH. That is, a TCI-state may be associated with a reference signal set, and the reference signal set may include reference signals that point to different QCL types (e.g., different QCL-Types as discussed below with reference to Table 2.1). In some cases, the reference signal set may include a reference to either one or two downlink reference signals and an associated QCL-type for each one configured by the higher layer parameter QCL-Type. In cases where there are two downlink reference signals, the QCL types may, in some cases, not be the same, regardless of whether the references are to the same downlink reference signal or different downlink reference signals.”(Paragraph [0075])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        

September 10, 2022